
	

115 HR 3625 IH: Bureau of Consumer Financial Protection–Inspector General Reform Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3625
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Stivers (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require Senate confirmation of Inspector General of the Bureau of Consumer Financial Protection,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection–Inspector General Reform Act of 2017, or the CFPB–IG Act of 2017. 2.Appointment of Inspector GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in section 8G— (A)in subsection (a)(2), by striking and the Bureau of Consumer Financial Protection;
 (B)in subsection (c), by striking For purposes of implementing this section and all that follows through the end of the subsection; and (C)in subsection (g)(3), by striking and the Bureau of Consumer Financial Protection; and
 (2)in section 12— (A)in paragraph (1), by inserting the Director of the Bureau of Consumer Financial Protection; after the President of the Export-Import Bank;; and
 (B)in paragraph (2), by inserting the Bureau of Consumer Financial Protection, after the Export-Import Bank,. 3.Requirements for the Inspector General for the Bureau of Consumer Financial Protection (a)EstablishmentSection 1011 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5491) is amended—
 (1)in subsection (b)— (A)in the subsection heading, by striking and Deputy Director and inserting , Deputy Director, and Inspector General; and
 (B)by inserting after paragraph (5) the following:  (6)Inspector GeneralThere is established the position of the Inspector General.; and
 (2)in subsection (d), by striking or Deputy Director each place it appears and inserting , Deputy Director, or Inspector General. (b)HearingsSection 1016 of such Act is amended by inserting after subsection (c) the following:
				
 (d)Additional Requirement for Inspector GeneralOn a separate occasion from that described in subsection (a), the Inspector General of the Bureau shall appear, upon invitation, before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives at hearings no less frequently than twice annually, at a date determined by the chairman of the respective committee, regarding the reports required under subsection (b) and the reports required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.)..
 (c)Funding for Office of Inspector GeneralSection 1017(a)(2) of such Act is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following:  (C)Funding for Office of Inspector GeneralEach fiscal year, the Bureau shall dedicate 2 percent of the funds transferred pursuant to paragraph (1) to the Office of the Inspector General..
 (d)Participation in the Council of Inspectors General on Financial OversightSection 989E(a)(1) of such Act is amended by adding at the end the following:  (J)The Bureau of Consumer Financial Protection..
 4.Effective dateThe amendments made by this Act shall take effect 60 days after the date of the enactment of this Act.
 5.Transition periodThe Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall serve in that position until the confirmation of an Inspector General for the Bureau of Consumer Financial Protection. At that time, the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall become the Inspector General of the Board of Governors of the Federal Reserve System.
		
